DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 21-40 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/2/2020 and 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) s 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Farahbod; Farzad (US 2007/0239762), hereinafter” Farahbod”.

As per Claim 21, Farahbod discloses: 
A method comprising: detecting inconsistent data formats in a set of data; (Par [0033], “Client 100 further includes a user interactive mapping utility 112 of the present invention with a graphical user interface (GUI) accessed from the terminal 108 for interactions with a user and preferably interfaced with a web browser. Client 100 may use at least one standard Structured Query Language (SQL), XML or Web communication interface 114 connecting the client 100 to one or more optional remote servers 120 via a network communication line 118, to obtain access to databases of single or multiple data sources, such as a database server DataBase Management System (DBMS) 122, and data storage devices 124, 126, each of which may be a DB2.RTM. or non-DB2 source, may reside on different systems and may store data in different formats. Optional remote server 120 has its own processor 123, communication interface 127 and memory 125.”)  determining an example output value; (Par [0037], “In other preferred aspects the target destination may be an input or input/output parameter of a stored procedure. While the user interactive mapping utility determining a transformation tool relevant to a transformation of the set of data to a consistent data format corresponding to a format of the example output value; (Par [0010], “… The GUI is menu-driven, displays the XML data in the native format and has several editors. Interactions with the GUI automatically generate an XML mapping definition document and a mapping code.” And see paragraphs [0043-0046], using transformation according to specification into other structured language or fourth generation languages, par [0047], “Insert into book (bookinfo) values (XMLPARSE (DOCUMENT `X` TRANSFORM ACCORDING to XSLT `XSLT source`))“ see also FIG. 19, “illustrates mapping of XML data into an input or input/output parameter of a stored procedure”“).
and generating a transformed set of data items having the consistent data format. (Par [0068], “In the second example the user interactive mapping utility of the present invention is used for transforming and mapping data of an XML source document into a target destination… FIGS. 6-15. And par [0093], “).

As per Claim 22, the rejection of Claim 21 is incorporated and further Farahbod discloses: wherein the example output value is determined, at least in part, from a value in the set of data based on a position of the value in the set of data. (Par . Text View mode displays XML data in their native format and is used for simple data editing. Grid View mode allows a user to edit and visualize the structure of the XML data source document using a navigational grid 1202, as illustrated in FIG. 12. For example, if a user clicks on the first selection, GFX_Tran, it will expand and allow navigation to its children nodes of FIG. 11, and modification of data value of each such child element, such as event 1302, subevent 1304, sourcesystem 1306, timestamp 1308 and trade 1310, as illustrated in FIG. 13.” And see Figure 26).

As per Claim 23, the rejection of Claim 21 is incorporated and further Farahbod discloses: wherein the example output value is determined, at least in part, from a most frequently occurring data format in the set of data.(Par  [0043], “The user selected transformation may be a formatting according to a standard, such as a date and time formatting or color coding, a transformation to a different RDBMS type for storage in another server of a heterogeneous system with multiple different RDBMSes, transformation of XML data to different XML data, transformation of XML data to HTML data, graphs, etc. FIG. 4A illustrated XSLT code that applies transformation on the `bookinfo/author` author's name and assigns a tag name `bookauthors` to the author's name, as shown in FIG. 4B.)

As per Claim 24, the rejection of Claim 21 is incorporated and further Farahbod discloses: wherein the example output value is determined, at least in part, based on a user selection of the example output value. (Par [0039], “…source document 132 by initiating interaction with the GUI of the user interactive mapping utility 112 via terminal 108 input device. In step 204, the user selects a target destination, located in client 100 or remote server 120 system's data storage device 107, 109, 124, 126, and creates a connection to it.” See Figures 19-24, to see input/output parameters)

As per Claim 25, the rejection of Claim 21 is incorporated and further Farahbod discloses: wherein the transformed set of data items is generated at least in part via the transformation tool. (Par [0042-0045], “The generated XML Column Mapping Definition document 134 contains all user mapping and transformation specifications. Based on the XML Column Mapping Definition document 134, in step 212 the user interactive mapping utility 112 automatically creates mapping code 136 used for automatic mapping of the XML source”).

As per Claim 26, the rejection of Claim 25 is incorporated and further Farahbod discloses: wherein the transformed set of data items is further generated at least in part via a supplemental transformation tool. (Par [0042-0045], “The generated XML Column Mapping Definition document 134 contains all user mapping and transformation specifications. Based on the XML Column Mapping Definition document 134, in step 212 the user interactive mapping utility 112 automatically creates mapping code 136 used for automatic mapping of the XML source”).

As per Claim 26, the rejection of Claim 25 is incorporated and further Farahbod discloses: wherein the supplemental transformation tool is utilized based on a determination that applying the transformation tool does not result in the consistent data format. (Par [0042], “Next, in step 208, the user may request that the user interactive mapping utility 112 performs a formatting or transformation of the selected XML data to another XML data format before reaching the selected target destination. User can select for mapping one or more XML transformation languages, known as Extensible Stylesheet Language Transformation (XSLT)”).

As per Claim 28, the rejection of Claim 26 is incorporated and Farahbod further discloses: wherein the supplemental transformation tool is applied to an output value of the transformation tool. (Par [0039], “…source document 132 by initiating interaction with the GUI of the user interactive mapping utility 112 via terminal 108 input device. In step 204, the user selects a target destination, located in client 100 or remote server 120 system's data storage device 107, 109, 124, 126, and creates a connection to it.” See Figures 19-24, to see input/output parameters).

As per Claim 29, the rejection of Claim 28 s incorporated and Farahbod further discloses: comprising responsive to detecting the inconsistent data formats, prompting a user to select whether to transform the set of data.  (Claim 21, “execute an interactive visual mapping tool having a graphic user interface (GUI) to 

As per Claim 30, Farahbod further discloses: One or more computer storage media having computer-executable instructions embodied thereon which, when executed by one or more processors, cause the one or more processors to perform a method comprising: receiving a set of data; (Par [0033], “Client 100 further includes a user interactive mapping utility 112 of the present invention with a graphical user interface (GUI) accessed from the terminal 108 for interactions with a user and preferably interfaced with a web browser. Client 100 may use at least one standard Structured Query Language (SQL), XML or Web communication interface 114 connecting the client 100 to one or more optional remote servers 120 via a network communication line 118, to obtain access to databases of single or multiple data sources, such as a database server DataBase Management System (DBMS) 122, and data storage devices 124, 126, each of which may be a DB2.RTM. or non-DB2 source, may reside on different systems and may store data in different formats. Optional remote server 120 has its own processor 123, communication interface 127 and memory 125.”)  determining that the set of data comprises heterogeneous data formats;(Par [0084], “In the present invention the XML columns of the target destination may belong to the same or different database tables residing in one or more databases of a heterogeneous RDBMS environment, possibly with physically distributed and disparate DBMSes residing on different hardware systems and possibly storing data in different formats. The target destination of the XML data may also be a web service call, determining an example output value; (Par [0039], “…source document 132 by initiating interaction with the GUI of the user interactive mapping utility 112 via terminal 108 input device. In step 204, the user selects a target destination, located in client 100 or remote server 120 system's data storage device 107, 109, 124, 126, and creates a connection to it.” See Figures 19-24, to see input/output parameters) determining a transformation tool relevant to a transformation of the set of data to a homogeneous data format corresponding to a format of the example output value; (Par [0020], “FIG. 7 illustrates the structure of an Add Connection dialog box, according to the preferred table column mapping embodiments of the present invention; to provide homogeneous data transformation. And par [0033], “… a database server DataBase Management System (DBMS) 122, and data storage devices 124, 126, each of which may be a DB2.RTM. or non-DB2 source, may reside on different systems and may store data in different formats. Optional remote server 120 has its own processor 123, communication interface 127 and memory 125.”) 
and generating a transformed set of data items having the homogeneous data format. (Par [0020], “FIG. 7 illustrates the structure of an Add Connection dialog box, according to the preferred table column mapping embodiments of the present invention; to provide homogeneous data transformation. And par [0033]).

As per Claim 31, the rejection of Claim 30 is incorporated and Farahbod further discloses: wherein the example output value is determined, at least in part, from a value in the set of data based on a position of the value in the set of data, a most frequently occurring data format in the set of data, or a user selection of the example output value. (Par [0043], “The user selected transformation may be a formatting according to a standard, such as a date and time formatting or color coding, a transformation to a different RDBMS type for storage in another server of a heterogeneous system with multiple different RDBMSes, transformation of XML data to different XML data, transformation of XML data to HTML data, graphs, etc. FIG. 4A illustrated XSLT code that applies transformation on the `bookinfo/author` author's name and assigns a tag name `bookauthors` to the author's name, as shown in FIG. 4B.)

As per Claim 32, the rejection of Claim 30 is incorporated and Farahbod further discloses: wherein the transformed set of data items is generated at least in part via the transformation tool. (Par [0045], “The generated XML Column Mapping Definition document 134 contains all user mapping and transformation specifications. Based on the XML Column Mapping Definition document 134, in step 212 the user interactive mapping utility 112 automatically creates mapping code 136 used for automatic mapping of the XML source document 132.”).

As per Claim 33, the rejection of Claim 30 is incorporated and Farahbod further discloses: wherein the transformed set of data items is further generated at least in part via one or more supplemental transformation tools. (Par [0041], “In step 206, the user selects an entire XML source document 132 or its fragments that require mapping. Each fragment block may be selected by using the GUI to draw a box around 

As per Claim 34, the rejection of Claim 33 is incorporated and Farahbod further discloses: wherein the one or more supplemental transformation tools are determined at least in part based on a measure of progress between a desired output and one or more intermediate transformation outputs. Par [0085-0086], “ In the fourth example the present invention is not used for mapping a table type object but for mapping of an input or input/output parameter of a stored procedure, declared as XML format type, performed during execution of the stored procedure. The user selects a stored procedure PROCESSTRANSACTION 1902 from the Data Connections 602 object list, as shown in FIG. 19. This stored procedure has two parameters, TRANSACTIONDOC and RESULTDOC, and TRANSACTIONDOC parameter is an input parameter of XML format type to be mapped when a user selects the PROCESSTRANSACTION procedure and selects Execute 2002 from the context menu of FIG. 20. Once the Execute 2002 selection is made, a Run Option dialog box 2102 pops up allowing the user to enter values for input parameters TRANSACTIONDOC and RESULTDOC in a Value column 2104 of a Parameter List grid 2106, as shown in FIG. 21.”).

As per Claim 35, the rejection of Claim 30 is incorporated and Farahbod further discloses: the transformed set of data items is generated based on a user selection to perform a data transformation. (Par [0030-0031], “. It is implemented in a user interactive mapping utility which can be used in an easy, efficient and intuitive way to perform automated interactive mapping, and possibly transformation, during user's interactions with a visual graphic user interface (GUI) of the present invention.”)

As per Claim 36, Farahbod further discloses: 
A computing system comprising: a processor; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to: receive a set of data comprising a plurality of data items; (Par [0033], “Client 100 further includes a user interactive mapping utility 112 of the present invention with a graphical user interface (GUI) accessed from the terminal 108 for interactions with a user and preferably interfaced with a web browser. Client 100 may use at least one standard Structured Query Language (SQL), XML or Web communication interface 114 connecting the client 100 to one or more optional remote servers 120 via a network communication line 118, to obtain access to databases of single or multiple data sources...”)
determine that the data items comprise a variety of data formats; (Par [0084], “In the present invention the XML columns of the target destination may belong to the same or different database tables residing in one or more databases of a heterogeneous RDBMS environment, possibly with physically distributed and disparate DBMSes residing on different hardware systems and possibly storing data in different formats. 
determine an example output value; (Par [0039], “…source document 132 by initiating interaction with the GUI of the user interactive mapping utility 112 via terminal 108 input device. In step 204, the user selects a target destination, located in client 100 or remote server 120 system's data storage device 107, 109, 124, 126, and creates a connection to it.” See Figures 19-24, to see input/output parameters)
determine a transformation tool relevant to a transformation of the set of data to a single data format corresponding to a format of the example output value; (Par [0020], “FIG. 7 illustrates the structure of an Add Connection dialog box, according to the preferred table column mapping embodiments of the present invention; to provide homogeneous data transformation. And par [0033], “… a database server DataBase Management System (DBMS) 122, and data storage devices 124, 126, each of which may be a DB2.RTM. or non-DB2 source, may reside on different systems and may store data in different formats. Optional remote server 120 has its own processor 123, communication interface 127 and memory 125.”) 
and generate a transformed set of data items having the single data format. (Par [0033], “to obtain access to databases of single or multiple data sources, such as a database server DataBase Management System (DBMS) 122, and data storage devices 124, 126, each of which may be a DB2.RTM. or non-DB2 source, may reside on different systems and may store data in different formats. Optional remote server 120 has its own processor 123, communication interface 127 and memory 125.”).

As per Claim 37, the rejection of Claim 36 is incorporated and Farahbod further discloses: wherein the example output value is determined, at least in part, from a value in the set of data based on a position of the value in the set of data, a most frequently occurring data format in the set of data, or a user selection of the example output value. (Par [0043], “The user selected transformation may be a formatting according to a standard, such as a date and time formatting or color coding, a transformation to a different RDBMS type for storage in another server of a heterogeneous system with multiple different RDBMSes, transformation of XML data to different XML data, transformation of XML data to HTML data, graphs, etc. FIG. 4A illustrated XSLT code that applies transformation on the `bookinfo/author` author's name and assigns a tag name `bookauthors` to the author's name, as shown in FIG. 4B.).

As per Claim 38, the rejection of Claim 36 is incorporated and Farahbod further discloses: wherein the transformed set of data items is generated at least in part via the transformation tool. (Par [0045], “The generated XML Column Mapping Definition document 134 contains all user mapping and transformation specifications. Based on the XML Column Mapping Definition document 134, in step 212 the user interactive mapping utility 112 automatically creates mapping code 136 used for automatic mapping of the XML source document 132.”).

As per Claim 39, the rejection of Claim 36 is incorporated and Farahbod further discloses: wherein the transformed set of data items is further generated at least in part via one or more supplemental transformation tools. (Par [0041], “In step 206, the user selects an entire XML source document 132 or its fragments that require mapping. Each fragment block may be selected by using the GUI to draw a box around it. XPath code is generated automatically by the user interactive mapping utility 112 to identify the selected XML source document fragment block or the XML source document. In the XML document shown in FIG. 3, the box that the user draws creates an XML fragment named `author`, and the XPath to the box is named `bookinfo/author`.”)

As per Claim 40, the rejection of Claim 39 is incorporated and Farahbod further discloses: wherein the one or more supplemental transformation tools are determined at least in part based on a measure of progress between a desired output and one or more intermediate transformation outputs. Par [0085-0086], “ In the fourth example the present invention is not used for mapping a table type object but for mapping of an input or input/output parameter of a stored procedure, declared as XML format type, performed during execution of the stored procedure. The user selects a stored procedure PROCESSTRANSACTION 1902 from the Data Connections 602 object list, as shown in FIG. 19. This stored procedure has two parameters, TRANSACTIONDOC and RESULTDOC, and TRANSACTIONDOC parameter is an input parameter of XML format type to be mapped when a user selects the PROCESSTRANSACTION procedure and selects Execute 2002 from the context menu of FIG. 20. Once the Execute 2002 selection is made, a Run Option dialog box 2102 pops up allowing the user to enter values for input parameters TRANSACTIONDOC 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Fritzsche et al (US 2011/0265060) relates to Performance-Related Decision Support For Compositions Of Process Modeling Environments, specifically The model transformation chain may include a first transformation engine configured to obtain a composed unified development model based on transforming the respective unified development models, the composed unified development model based on an end-to-end execution arrangement of the software applications, a second transformation engine configured to obtain a composed unified performance analysis model.
Fritzsche et al (US 2011/0265060) relates to TRANSFORMATION OF DATA BETWEEN HIERARCHICAL DATA FORMATS, specifically to the transformation of data between hierarchical data formats.
Mansour et al (US 2008/0082569) relates to Smart Integration Engine And Metadata-Oriented Architecture For Automatic EII And Business Integration, specifically
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162